Title: To James Madison from Josef Yznardy, 16 January 1807
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Consular Office of the United States Cadiz 16th: January 1807.

I had the honor of addressing you on the 20th. ultimo p the Schooner Franklin John Smith Master bound to Philadelphia, since when thank God, I am recovering fast from the Sudden attack of a malignant fever which I experienced last month.  As I have had no further news from Comodore Campbell since the Circular received from him (Copy duly forwarded you) makes me hope that no bad consequences will result with the Tunisians.
I have the pleasure of enclosing you the General List of the American Vessels arrived, Sailed, Condemned, and liberated in the Ports of Cadiz, San Lucar, Ayamonte and Algeziras during the last Six months of the year 1806.  With the greatest impatience I am expecting your instructions and determinations respecting the various points on which I have repeatedly represented and molested you; as I wish most sincerely to be duly informed how I am to act and mannage in certain cases, as by no means I do not like to meddle in affairs that does not correspond to me; as my desires & anxietys are & ever will be to favor every Citizen, & cumply with the Office under my care to the utmost of my powers.
Respecting political affairs, we are these few Posts past without any material occurence, only the famous Decree of the French Emperor and as I suppose you are long ago in possession of the same, I do not trouble you with a Copy.  Monsr. Boharnais arrived a few days ago at Madrid from Paris, it is supposed on a mission of high importance but not Known.  He has had already two private audiences with the King.
The Blockade of this Port continues as Strict as ever.  Only Vessels in Ballast and loaded with Tobaco and Stores are permitted to come in to this Bay and that of San Lucar.
By the Schooner Franklin Capt. Joseph Smith bound to Philadelphia and p the Schooner Columbia Capt. Joseph Manning bound to New York, I forwarded you Dispatches remitted me by George W. Erving at Madrid.  With due Respect and Veneration I have the honor of subscribing myself, Dear Sir, Your most obedt. and humble Servant

Josef Yznardy


P. S.  In consequence of the Imperial Decree, prohibiting Correspondence &ca. in English, I would be glad to be informed in what language I am to direct you henceforward.  Govt. notes 46 3/ 4 a 47 1/ 2
In virtue of the contents of a Letter wrote by Mr. Erving to Mr. Porrah respecting some proofs he wishes to obtain; I have thought proper and prudent to write to the first a Letter wherein I give him ideas and make some reflections respecting the Laws of this Country for his better management; and that you may be informed of the same, I take the liberty of enclosing you Copies of said Correspondence.

